DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
2.	The disclosure is objected to because of the following informalities: 
	In ¶ 0038-0039, 0052 of the specification, reference characters "11" and "12" have both been used to designate “pressure region”. Examiner believes ¶ 0038-0039 should be corrected to read “pressure region 12”, as reference character “11” has also been used to designate the opening (¶ 0038). 
Appropriate correction is required.
3.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
of the use of legal phraseology “comprises” in line 1, “comprising” in lines 2 and 7, and “said pressure zone” in line 10.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
6.	Claims 1-10 are objected to because of the following informalities:    
In claim 1 line 6, “the flow” should be corrected to “a flow” or “flow”
In claim 1 line 8, “the entry of air” should be corrected to “an entry of air” or “entry of air”
In claim 1 line 13, “and opening” should be corrected to “an opening”
In claim 7 there is an extra period at the end of the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Additionally, the limitation “bottle mouths” of claim 1 line 3, renders the claim indefinite as it is unclear if this limitation refers to the same mouth of the bottle of line 2, or if there is an additional mouth. For examination purposes, this limitation is understood as “bottle mouth”. 
Further, the term "close to" in claim 1 line 12 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this limitation is understood as “the tubular vacuity of the top part beginning at a top part of the tubular vacuity of the body part”.

Dependent claims 2-10 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 1 and therefore, contain the same deficiencies.  


Additionally, the limitation “a bottle” in claim 3 line 2 renders the claim indefinite as it is unclear if this refers to the same bottle as claim 1 line 2 or another bottle. For examination purposes, this limitation is understood as the same bottle as in claim 1, as in “the bottle”.

Claim 4 recites the limitation "the ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as “a ring”.

Claim 5 recites the limitation “the valve” in line 3 which renders the claim indefinite. Since there is a liquid valve (claim 1 line 6) and an air valve (claim 1 line 8), the term “valve” can references either of these. For examination purposes, this limitation is understood as “the liquid valve”. 

In claim 7, line 4, the limitation “that direction” renders the claim indefinite as it is unclear what direction the liquid is moving. For examination purposes, this limitation is understood as “a direction toward the tip of the top part”. 
Additionally, Claim 7 recites the limitation "the inside" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation is understood as “an inside”.

Regarding claim 10, the limitation “a bottle” in line3 renders the claim indefinite as it is unclear if this refers to the same bottle as claim 1 line 2 or another bottle. For examination purposes, this limitation is understood as the same bottle as in claim 1, as in “the bottle”.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hair (US 2011/0319840 A1).
	Regarding claim 1, Hair discloses a nasal rinsing cap (Figs. 7, 12-13, see Annotated Fig. 1 below) for bottles comprising a body part (collar 82), which is mountable to the mouth of a bottle (bottle 80) and has a cylinder-shaped vacuity (hollow of collar 82) in it for the threaded part (threads 88) of bottle mouths (¶ 0059), and a 

    PNG
    media_image1.png
    447
    797
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 12 of Hair indicating elements of claim 1.

	This embodiment of Hair does not specify the cap comprising a pressure region has been formed on the top part to close the liquid valve by putting pressure on the pressure region of the top part. Hair does, however, teach the skirt (61) to deform based on contact with the nostril (Fig. 5A, ¶ 0071), implying the nozzle is soft and elastic. Further, another embodiment (Figs. 1, 3) specifies the top part (nozzle 10) to be made of a soft elastomeric material such as a silicone rubber (¶ 0038) to allow the nozzle wall to compress radially inward to conform to the shape of the user’s nasal passage to create a comfortable fit (as motivated by ¶ 0036).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top part of the Hair cap to be a soft elastomeric material such as a silicone rubber, taught by another embodiment of Hair, to create a comfortable fit to the user’s nasal passage. 


    PNG
    media_image2.png
    205
    508
    media_image2.png
    Greyscale

Annotated Fig. 2: Fig. 5A of Hair indicating an appropriate spot for a pressure region.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top part of the Hair cap to form a pressure region, to designate to the user an appropriate spot to apply pressure to stop the flow of liquid. 

	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Hair, as applied above in claim 1. As stated above, it has been established that Hair teaches wherein the nozzle is made of a soft, elastic material (¶ 0036, 0038, 0071), but does not specify the body part being this same material. However, as Hair teaches this material to be used in the art, one of ordinary skill in the art would be inclined to use this material for the body part as well, for ease of manufacturing and to create a seal around the nozzle. 

The limitation “to facilitate attachment to plastic bottles of different thread types” relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Hair is capable of facilitating attachment to plastic bottles of different types. (See § MPEP 2114 II). This limitation relates to the intended use of the device, which, in this case, imparts no further limitations of the structure of the device. 

	Regarding claim 3, Hair further discloses wherein there is a hollow groove, where the collar engages with the threads (88) of the Hair cap, in the body part (82) for the collar of a bottle (Fig. 12, ¶ 0059). 

	Regarding claim 4, Hair further discloses wherein there is a vacuity in the body part (82) for the ring of a screw cap, threads of a bottle (Fig. 12, ¶ 0059). 

	Regarding claim 5, as stated above, it has been established that Hair teaches wherein the top part (60) is made of a soft, elastic material, which facilitates the creation of an appropriate pressure region that allows the user to close the valve by applying pressure on it (¶ 0036, 0038, 0071, Annotated Fig. 2, see above rejection).


Since it is obvious to make the cap of a soft, elastic material one of ordinary skill in the art would recognize that applying pressure, for example from a finger, to a pressure region (see Annotated Fig. 2) would compress the soft elastomeric elements causing deformation such as closure of the liquid valve through collapsing the tubular vacuity (74) of the Hair cap and blocking the retention structure (113) (Fig. 12), thereby allowing the liquid valve to be in a deformed position when pressure is applied on the pressure region of the top part, preventing any backflow of liquids (¶ 0069, 0071). 

Regarding claim 8, Hair further discloses wherein the liquid valve (86) is designed as a separate part independent of the body part (82) and attached to an opening in the body part during design, as Hair teaches a valve and its housing (Fig. 

Regarding claim 9, Hair further discloses wherein the air valve (102) is designed as a separate part independent of the body part (82) and attached to an opening in the body part during design, as Hair teaches a valve and its housing (Fig. 10A) that is attached to the body part at some point during manufacturing to arrive at the assembled structure (Fig. 12). 

Regarding claim 10, Hair further discloses wherein the nasal rinsing cap functions as a positive displacement pump when installed on a bottle, since Hair teaches the continual displacement of liquid from the bottle and through the cap while pressure is applied to the bottle, this pressure displacing the liquid (Figs. 12-13, ¶ 0069).

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hair in view of Sakashita (EP 0496892 A1).
Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Hair, as applied above in claim 1. Hair further teaches the liquid valve (86) to be formed of a short tube (annular extension 94 with cavity 95) with a convergent tip (retention structure 113) (Figs. 10A, 12, ¶ 0063-0064) but is silent the convergent tube having a slot in it which is tightly sealed in its normal position but opens enough to allow liquids to flow through when liquids move in that direction, at the same 
Sakashita, however, teaches a bottle and cap for a nursing bottle, pertinent to the problem of selectively allowing fluid to flow through a cap (Sakashita abstract), with a liquid valve (5) with a convergent tip (partition 51) having has a slot (slit 52) in it which is tightly sealed in its normal position (Sakashita Fig. 3) but opens enough to allow liquids to flow through (Sakashita Fig. 2) when liquids move in that direction, at the same time preventing any counterdirectional movement of liquids towards the inside of the bottle (Sakashita Figs. 1-3, abstract, Col 3 lines 55-58). The slit operates as a valve to selectively allow passage of liquid from the bottle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a valve with a slit as taught by Sakashita, for the check valve of Hair as the substitution would achieve the predictable result of the predictable result of selectively allowing fluid to flow from a bottle.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Betz (US 2013/0158513 A1) discloses a nozzle for rinsing nasal passages in the same field of endeavor. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781